EXECUTION COPY
Exhibit 10(z)


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) by and between General Electric Company,
a New York corporation (the “Company”), and Henry Lawrence Culp, Jr.
(the “Executive”), is effective as of the 1st day of October 2018 (the
“Effective Date”).
WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
1.Employment. On the terms and conditions set forth in this Agreement, the
Company agrees to employ the Executive, and the Executive agrees to be employed
by the Company, for the term set forth in Section 2 hereof and in the position
and with the duties set forth in Section 3 hereof.
2.    Term. The employment of the Executive by the Company pursuant to this
Agreement shall commence on the Effective Date and, unless sooner terminated as
hereinafter set forth, shall end on September 30, 2022 (the “Expiration Date”).
To the extent that the Executive’s employment with the Company continues
following the Expiration Date, he will be an at-will employee of the Company and
this Agreement will not govern his rights or entitlements to compensation in
respect of his services rendered after the Expiration Date.
3.    Position and Duties. The Executive shall serve as the Chairman and Chief
Executive Officer of the Company, with duties and responsibilities as the board
of directors of the Company (the “Board”) may from time to time determine and
assign to the Executive. The Executive agrees to serve without additional
compensation, if elected or appointed thereto, as a director of the Company and
any of its subsidiaries and in one or more executive offices of any of the
Company’s subsidiaries, provided that the Executive is indemnified for serving
in any and all officer and director capacities on a basis no less favorable than
is currently provided by the Company to any other officer or director of the
Company or any of its subsidiaries. The Executive shall devote the Executive’s
best efforts and full business time to the performance of the Executive’s duties
and the advancement of the business and affairs of the Company.
4.    Place of Performance. In connection with the Executive’s employment by the
Company, the Executive shall be based at the principal executive offices of the
Company or at such other place as the Company and the Executive mutually agree.
5.    Compensation.
(a)    Base Salary. The Company shall pay to the Executive an annual base salary
(as the same may be increased from time to time, the “Base Salary”) at the rate
of $2,500,000 per year. The Base Salary shall be reviewed for increases on the
same basis as such salary reviews are made with respect to other executive
officers of the Company, but shall not be subject to decrease. The Base Salary
shall be payable biweekly or in such other installments as shall be consistent
with the Company’s payroll procedures.
(b)    Annual Bonus. For each calendar year of the term, the Executive shall
have a bonus opportunity under the Company’s Annual Executive Incentive Program
(the “AEIP”), of which the target annual bonus amount shall be one hundred fifty
percent (150%) of the Executive’s Base Salary (as the same may be increased from
time to time, the “Target Bonus”). The amount of the Executive’s actual bonus
for a given year (the “Annual Bonus”) shall be determined by the Management
Development and Compensation Committee of the Board in its sole discretion, in
accordance with the generally applicable terms of the AEIP, with the overall
corporate performance objectives to be the same as those that apply to all other
senior executives with respect to the same period. The Target Bonus shall be
reviewed for increases on the same basis as such target bonus opportunity
reviews are made with respect to other executive officers of the Company, but
shall not be subject to decrease. The amount of each Annual Bonus shall be
determined and paid at the same time that annual bonuses are paid to other
executives of the Company pursuant to the AEIP. The Executive’s Annual Bonus for
2018 and any other partial year of employment during the term of this Agreement,
if any, will be prorated to reflect such partial year served.
(c)    Long-Term Incentive Awards. The Executive will be eligible to participate
in the Company’s annual long-term incentive equity grant program beginning with
the 2019 performance year. As an inducement to the Executive to commence
employment with the Company, the Company hereby agrees that for each year during
the term of this Agreement, commencing with 2019, the target grant date fair
value of the Executive’s annual long-term incentive equity award will equal
$15,000,000, as determined in accordance with normal Company procedures
(the “Target LTIP Amount”). The Target LTIP Amount shall be reviewed for
increases on the same basis as such target long-term incentive equity grant
program reviews are made with respect to other executive officers of the
Company, but shall not be subject to decrease. The awards shall be delivered in
the form of performance stock units (“PSUs”) and shall have such terms and
conditions consistent with PSUs granted to other executives of the Company as
part of the Company’s annual long-term incentive equity grant program for such
year, including performance objectives and measures, vesting and timing of
grants. If, during any year of the term of this Agreement, awards having a grant
date fair value equal to the Target LTIP Amount cannot be granted pursuant to
the Company’s stockholder-approved equity plan due to the individual or overall
award limitations therein, or pursuant to any exemption from the New York Stock
Exchange requirements that equity awards be granted pursuant to a
stockholder-approved plan, the Company may provide the Executive with a
cash-based award that is structured in a manner that is intended to achieve
substantially the same economic outcome to the parties as a PSU having a grant
date value equal to the Target LTIP Amount, and failing that, the parties agree
to negotiate in good faith an alternative award structure.
(d)    New-Hire Award. As an additional inducement to the Executive to commence
employment with the Company, the Company hereby agrees to grant an award of PSUs
to the Executive as soon as practicable following the Effective Date, but in no
event later than 90 days following the Effective Date (the “Initial PSUs”).
(i)    As used herein, the following definitions shall apply:
“Change in Control” means the first to occur of the following: (x) the
acquisition (an “Acquisition”) by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (A) the then-outstanding Shares (the “Outstanding Shares”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding Voting
Securities”); provided, however, that for purposes of this definition, any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company shall not
constitute a Change in Control; and (y) consummation of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Acquisition or Business Combination, all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Shares and Outstanding Voting Securities immediately prior to
the Acquisition or Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from the Acquisition or Business
Combination (including, without limitation, a corporation that as a result of
the transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to the Acquisition or
Business Combination of the Outstanding Shares and Outstanding Voting
Securities, as the case may be.
“Earned PSUs” means the number of Initial PSUs earned pursuant to the
performance terms described herein.
“Highest Average Price” means, except as otherwise expressly provided below, the
highest average stock price achieved based on the average of the closing prices
of the Shares over any period of 30 consecutive trading days beginning and
ending during the Performance Period.
“Initial Stock Price” means $12.40, which equals the average of the closing
prices of the Shares over the period of 30 consecutive trading days immediately
preceding October 1, 2018.
“Performance Period” means the period from October 1, 2018, through the earlier
to occur of (x) September 30, 2022, and (y) a Change in Control.
“Plan” means the Company’s 2007 Long-Term Incentive Plan as in effect from time
to time.
“Settlement Date” means the last day of the Performance Period; provided,
however, that (i) if the Performance Period ends upon a Change in Control that
does not constitute a qualifying change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, for purposes of Section 409A of the Code (as defined below), the
Settlement Date shall be September 30, 2022, and (ii) the Settlement Date shall
be deferred (but not beyond the last day of the calendar year in which the
Settlement Date would occur but for this clause (ii), or if later, by the 15th
day of the third calendar month following such date) until the receipt of any
necessary regulatory approval, or tolling of the applicable waiting period,
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
“Share” means one common share of the Company, $0.06 par value, and such other
securities as may become the subject of awards granted pursuant to the Plan, or
become subject to such awards, pursuant to an adjustment made under Section 4(b)
of the Plan.
(ii)    The Initial PSUs shall be earned as follows, and the Earned PSUs shall
be settled in Shares on or within 10 days following the Settlement Date:
(A)    (i) if the Highest Average Price is less than 150% of the Initial Stock
Price, no Initial PSUs will be earned; (ii) if the Highest Average Price equals
150% of the Initial Stock Price, the Earned PSUs shall equal 2.5 million Shares
(“Threshold”); (iii) if the Highest Average Price equals 200% of the Initial
Stock Price, the Earned PSUs shall equal 5.0 million Shares (“Target”); and
(iv) if the Highest Average Price equals or exceeds 250% of the Initial Stock
Price, the Earned PSUs shall equal 7.5 million Shares (“Maximum”). If the
Highest Average Price is between 150% and 250% of the Initial Stock Price, the
Earned PSUs will be determined by linear mathematical interpolation.
(B)    Upon a Change in Control that occurs during the Performance Period, the
Earned Shares will be the greatest of (x) the amount determined in accordance
with the foregoing clause (A), (y) the amount determined in accordance with the
foregoing clause (A), but defining the Highest Average Price as the per-share
consideration received by a holder of Shares in connection with the Change in
Control, and (z) either (I) if the Change in Control occurs prior to October 1,
2020, Target, or (II) if the Change in Control occurs after September 30, 2020,
Threshold.
(C)    If the Executive’s employment with the Company terminates prior to the
last day of the Performance Period, other than by the Company for Cause or by
the Executive without Good Reason, the Earned PSUs will equal the greater of
(x) the amount determined in accordance with the foregoing clause (A), but
defining the Performance Period as the period from October 1, 2018, through the
Date of Termination (as defined below), and (y) the amount determined in
accordance with the foregoing clause (A), multiplied by a fraction, the
numerator of which is the number of days elapsed from October 1, 2018, through
the Date of Termination, and the denominator of which is the number of days in
the Performance Period.
(iii)    In connection with any spin-off transaction undertaken by the Company
with respect to a direct or indirect wholly owned subsidiary, including, but not
limited to, a wholly owned subsidiary as to which the Company consummates an
underwritten public offering for a minority interest in anticipation of a
potential spin-off of the remainder of the Company’s holdings (but subject to
the completion of such spin-off), the Company shall use reasonable best efforts
to cause the Executive to receive an award of PSUs from the spun-off entity
(“Spin-Co”), in addition to the Initial PSUs, having a Target, Threshold, and
Maximum equal to that of the Initial PSUs, multiplied by the number of common
shares of Spin-Co received by a holder of one Share in connection with such
spin-off transaction (the “Spin-Co PSUs”). The purpose and intent of this
Section 5(d)(iii) is, where these provisions are applicable, to provide the
Executive, on the terms and to the extent specified herein, the same economic
opportunity that the shareholders of the Company receive from the portfolio of
interests that may be created by any spin-off transaction(s) effected by the
Company during the Performance Period to which this Section 5(d)(iii) applies.
Any Spin-Co PSUs shall otherwise have the same terms and conditions (including,
but not limited to, the same terms and conditions regarding the Executive’s
right to vest in such Spin-Co PSUs based on achievement of the Highest Average
Price (as calculated taking into account the adjustments specified in this
Section 5(d)(iii)) and the same Performance Period and Settlement Date,
including in connection with a Change in Control of the Company) as the Initial
PSUs; provided, that any forfeitures or any incremental rights caused by a
termination of the Executive’s employment shall be based solely on the
Executive’s employment termination with the Company. Notwithstanding anything
herein to the contrary, for each trading day occurring during the Performance
Period following the consummation of any such spin-off transaction, the
component inputs for determining the Highest Average Price shall include both
the closing price of the Shares and the closing price of any class of Spin-Co
shares received by the holders of Shares in connection with such spin-off
transaction, in each case as of the date of determination; provided, that if,
following any such spin-off and during the Performance Period, a “change in
control” of any Spin-Co occurs in which the shareholders of such Spin-Co
receive, as consideration for their shares in such Spin-Co, cash and/or shares
or other securities of an acquirer or successor entity, then on each day on and
after such “change in control” of such Spin-Co, the closing price of such
Spin-Co shares for purposes of this determination shall equal the aggregate
per-share value of such consideration as of the closing date of such
transaction. Solely for purposes of the immediately preceding sentence, (x) a
“change in control” of any Spin-Co shall mean a transaction constituting a
Change in Control, as defined above, provided that any reference therein to
“Shares” shall mean shares of common stock of such Spin-Co, and any reference
therein to “Company” shall mean such “Spin-Co,” and (y) when applying the
closing price of any Spin-Co shares, such closing price shall first be
multiplied by the applicable ratio of the number of any applicable Spin-Co
shares (or fractional Spin-Co share) received in the applicable spin-off
transaction for each Share held immediately prior to such transaction. (E.g.,
if, in a spin-off transaction to which this Section 5(d)(iii) applies, the
shareholders of the Company receive one half of a share of the common stock of
Spin-Co for each Share and in connection with such spin-off the Executive
receives Spin-Co PSUs, then except as otherwise expressly provided with respect
to a “change in control” of Spin-Co, 50% of the value of a share of Spin-Co
common stock will be included in the calculation of the Highest Average Price
for each trading day during the Performance Period on or following the
consummation of the spin-off transaction.) For the avoidance of doubt, the
extent to which any Spin-Co PSUs are earned shall be the same as the extent to
which the Initial PSUs are earned based on the criteria described herein after
taking into account this Section 5(d)(iii). (E.g., if, in a spin-off transaction
to which this Section 5(d)(iii) applies, the shareholders of the Company receive
one half of a share of the common stock of Spin-Co for each Share and in
connection with such spin-off the Executive receives Spin-Co PSUs as provided in
this Section 5(d)(iii), and during the Performance Period the Highest Average
Price (as determined after giving effect to this Section 5(d)(iii)) equals 200%
of the Initial Stock Price, then in addition to receiving the Earned PSUs, the
Executive would be entitled to receive 2,500,000 shares of the common stock of
such Spin-Co, delivered at the same time as Shares are delivered in satisfaction
of the Earned PSUs.)
(iv)     In connection with the occurrence of other similar corporate events,
including a spin-off of a non-wholly owned subsidiary not addressed above, or a
transaction in which the Company is not otherwise able to cause the Executive to
receive an award of PSUs from the spun-off or sold entity after using its
reasonable best efforts, the Company shall, after consultation with the
Executive, equitably adjust the Initial PSUs, which may include an adjustment to
the number of Initial PSUs and/or the Initial Stock Price and/or the method of
determining the Highest Average Price, in such a fair and equitable manner as to
prevent enlargement or diminution in the value of such award. Similarly, the
documentation governing any Spin-Co PSUs shall provide that, in connection with
the occurrence of any similar corporate event of the applicable Spin-Co, the
Company and the applicable Spin-Co shall cooperate in good faith to equitably
adjust, to the extent within the power and control of such entity, the Spin-Co
PSUs and/or the applicable terms of the Initial PSUs, in consultation with the
Executive, which may include an adjustment to the number of Spin-Co PSUs and/or
the Initial Stock Price and/or the method of determining the Highest Average
Price, in such a fair and equitable manner as to prevent enlargement or
diminution in the value of such award and the Executive’s rights in respect of
the Initial PSUs.
(v)    If the Company makes any extraordinary cash dividend in respect of the
Shares (or, in the case of a spin-off in connection with which the Executive
receives Spin-Co PSUs, if Spin-Co makes any extraordinary cash dividend in
respect of Spin-Co shares), the per-share value of such dividend shall be added
to the closing price of the stock of the applicable entity on each trading day
during the Performance Period that occurs ex-dividend for purposes of
determining the Highest Average Price.
(vi)    The Company shall keep a record of any and all adjustments to the
Initial PSUs and the Initial Stock Price, and use its reasonable best efforts to
cause any Spin-Co that issues Spin-Co PSUs in accordance with this Section 5(d)
to report to the Company any adjustments to any Spin-Co PSUs. The Company shall,
on a quarterly basis, provide the Executive a written statement indicating the
number of Initial PSUs that would become Earned PSUs based solely on the Highest
Average Price through the date of determination, the Initial Stock Price, and
the number of Spin-Co PSUs that would be earned based solely on the Highest
Average Price through the date of determination (as reported by an applicable
Spin-Co), as each may be adjusted from time to time in accordance with the
provisions of this Section 5(d). The Company shall provide the Executive a
written report on a quarterly basis indicating the Highest Average Price
achieved through the date as of which the report is rendered and the applicable
stock price of the Shares and any other securities taken into account in such
determination.
(vii)    Except to the extent inconsistent with this Section 5(d), the terms and
conditions of the Initial PSUs shall otherwise be substantially identical to the
terms and conditions of PSUs granted to other executives of the Company pursuant
to the Plan and the Company’s publicly filed form of Performance Stock Unit
Grant Certificate (including terms and conditions relating to dividend
equivalents and adjustments to awards upon the occurrence of corporate events
and other unusual or non-recurring events); provided, that the Initial PSUs
shall not be granted pursuant to the Plan. The terms and conditions of the
Initial PSUs as described herein shall be memorialized in an award agreement to
be entered into between the Company and the Executive upon the granting of such
award.
(e)    Other Benefits. The Company shall maintain in full force and effect, and
the Executive shall be entitled to participate in, all of the employee benefit
and fringe benefit plans and arrangements in effect on the date hereof in which
executives of the Company participate or plans or arrangements providing the
Executive with at least equivalent benefits thereunder (subject, in all cases,
to the express terms and conditions of such plans or arrangements, which may
provide varying treatment for otherwise-similarly situated executives due to
their respective service commencement dates with the Company); provided, that in
no event shall the Executive participate in any plan or arrangement that has
been closed to new entrants prior to the Effective Date; provided further,
however, that changes in such plans or arrangements may be made, including
termination of any such plans or arrangements, if it occurs pursuant to a
program applicable to all similarly situated executives of the Company and does
not result in a disproportionately greater reduction in the rights of or
benefits to the Executive as compared with any other executive of the Company.
Nothing paid to the Executive under any fringe plan or arrangement presently in
effect or made available in the future shall be deemed to be in lieu of the
salary payable to the Executive pursuant to Section 5(a). Any payments or
benefits payable to the Executive under this Section 5(e) in respect of any
calendar year during which the Executive is employed by the Company for less
than the entire such year shall, unless otherwise provided in the applicable
plan or arrangement, be prorated in accordance with the number of days in such
calendar year during which he is so employed.
(f)    Vacation; Holidays. The Executive shall be entitled to all public
holidays observed by the Company and vacation days in accordance with the
applicable vacation policies in effect for senior executives of the Company,
which shall be taken at a reasonable time or times.
(g)    Withholding Taxes and Other Deductions. To the extent required by law,
the Company shall withhold from any payments due Executive under this Agreement
any applicable federal, state or local taxes and such other deductions as are
prescribed by law or Company policy.
(h)    Compensation During Disability. During any period that the Executive
fails to perform the Executive’s duties hereunder as a result of incapacity due
to physical or mental illness (the “Disability Period”), the Executive shall be
treated as fully employed and shall continue to receive, or receive the benefit
of (as the case may be), all items described in Section 5 hereof at the rate
then in effect for such period until his employment is terminated pursuant to
Section 13(b)(i) hereof; provided, that payments made to the Executive during
the first 180 days of the Disability Period shall be reduced by the sum of the
amounts, if any, payable to the Executive at or prior to the time of any payment
under disability benefit plans of the Company and which amounts were not
previously applied to reduce any payment.
6.    Expenses. During the term of the Executive’s employment hereunder, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
and customary expenses incurred by the Executive in performing services
hereunder, including all travel and living expenses while away from home on
business or at the request of and in the service of the Company, provided that
all such expenses are accounted for in accordance with the policies and
procedures established by the Company.
7.    Confidential Information and Company Property. The Executive acknowledges
that he now has and will have access to and become acquainted with proprietary
and confidential information, which may include trade secrets, regarding the
Company and its customers (“Confidential Information”), which constitutes a
valuable asset of the Company and which is not available to the public. As used
in Sections 7 through 9 hereof, the term “Company” shall include each of its
subsidiaries. Confidential Information includes, but is not limited to, any and
all information or data, including, without limitation, trade secrets, know-how,
theories, technical, operating, marketing, financial or other business
information, plans, business and strategies, source codes, software programs,
computer programs, algorithms, formulas, concepts, creations, costs, plans,
materials, enhancements, research, specifications, works of authorship,
techniques, documentation, models and systems, sales and pricing techniques,
designs, inventions, discoveries, products, improvements, modifications,
methodology, processes, concepts, records, files, memorandums, reports, plans,
proposals, price lists, product development, project procedures, client,
supplier and employee lists and data and other personally identifiable
information, disclosed by or on behalf of the Company in connection with the
Executive’s past or future services to the Company that is confidential,
proprietary or otherwise not publicly available, whether prepared or furnished
by or on behalf of the Company, and irrespective of the form or manner of
communication (whether written, verbal, electronic or otherwise), and regardless
of whether such information is specifically marked as confidential or
proprietary, and irrespective of whether such information is furnished before,
on or after the Effective Date. Confidential Information shall be deemed to
include any and all notes, analyses, compilations, copies, reports, summaries,
studies, communications, memorandums, forecasts, financials, evaluations,
interpretations or other documents, materials or records, in any form or medium,
prepared by the Executive or on his behalf that contain, reflect or are derived
from or based upon, in whole or in part, any other Confidential Information.
Confidential Information shall not include information that was known to the
Executive prior to the date he became a member of the Board or that becomes part
of the public domain through no breach of the Executive’s obligations to the
Company or any misconduct of a third party. Notwithstanding the foregoing, the
Executive may retain copies of Confidential Information related to his
compensation and his rights under this Agreement (including, but limited to, his
rights with respect the Initial PSUs), or any employee benefit plan in which he
is eligible to participate by reason of his employment with the Company, and may
appropriately use such Confidential Information to enforce his rights to such
compensation or under this Agreement or any such plan.
8.    Non-Competition; Non-Solicitation.
(a)    Non-Competition. By executing this Agreement, the Executive acknowledges
that his employment responsibilities provide him with the opportunity to be
introduced to, become familiar with and learn information about the Company’s
proprietary and confidential information and provides a competitive advantage to
the Company, and that during his employment he will provide unique services to
the Company. The Executive agrees further that given the nature of the Company’s
businesses and current communications technology, he can provide services from
virtually any geographic location. Therefore, the Executive agrees that during
the Restricted Period (as defined below), he will not, for or on behalf of
himself or any person or entity with which he may become associated in any
manner, whether as a partner, owner, employee, agent, consultant or otherwise,
enter into or accept an employment position, provide services to, consult with,
or engage in any other business arrangement with an organization or person that
competes with, or that holds a non-passive investment in any company that
competes with, the Company. The parties agree that this Section 8(a) shall not
prohibit the Executive from engaging in passive investments of not more than
three percent (3%) of the outstanding shares of, or any other equity interest
in, any company or entity listed or traded on a national securities exchange or
in an over-the-counter securities market. As used herein, the term “Restricted
Period” means the period commencing on the Effective Date and ending on either
(i) the twenty-four (24) month anniversary of such termination, if the
Executive’s employment terminates for any reason on or prior to the Expiration
Date, (ii) the twelve (12) month anniversary of such termination, if the
Executive’s employment terminates for any reason after the Expiration Date and
on or prior to the twelve (12) month anniversary of the Expiration Date, or
(iii) the date of termination, if the Executive’s employment terminates for any
reason following the twelve (12) month anniversary of the Expiration Date.
(b)    Non-Solicitation. The Executive agrees that during the Restricted Period
he will not, for or on behalf of himself or any other person or entity with
which he may become associated in any manner, whether as a partner, owner,
employee, agent, consultant or otherwise, (i) directly or indirectly solicit,
employ or retain, or have, cause or assist any other person or entity to
solicit, employ or retain any person who is employed by or provides services to
the Company or who was employed by or provided services to the Company during
the twelve (12) month period immediately following the Date of Termination; or
(ii) otherwise induce or attempt to induce any individual to terminate or
diminish employment or service with the Company, unless such individual was laid
off or otherwise involuntarily terminated by the Company (other than at the
Executive’s direction).
9.    Non-Disparagement. The Executive agrees not to disparage the Company, any
of its products or practices, or any of its directors, officers, stockholders,
or affiliates (each in their capacities as such), either orally or in writing,
at any time; provided, however, that the Executive may (A) confer in confidence
with his legal representatives, (B) make truthful statements as required by law
or when requested by a governmental, regulatory or similar body or entity and/or
(C) make truthful statements in the course of performing his duties to the
Company. The Company shall instruct its current directors, and following the
Termination Date, its current executive officers, to not disparage the
Executive, either orally or in writing, at any time; provided, however, that the
Company shall not be required to instruct its directors or executive officers to
refrain from (X) conferring in confidence with their respect legal
representatives, (Y) making truthful statements as required by law or when
requested by a governmental, regulatory, or similar body or entity and/or
(Z) making truthful statements in the course of performing duties to the
Company.
10.    Permitted Activities. Nothing in this Agreement shall prohibit the
Executive from reporting possible violations of federal or state law or
regulation to or otherwise cooperating with or providing information requested
by any governmental agency or entity, including, but not limited to, the
Department of Justice, the Securities and Exchange Commission, the U.S. Equal
Employment Opportunity Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal or state law or regulation. The Executive does not need
the prior authorization of the Company to make any such reports or disclosures
and the Executive is not required to notify the Company that the Executive has
made such reports or disclosures. Notwithstanding anything to the contrary
contained herein, the Executive will not be held criminally or civilly liable
under any federal or state trade secret law for any disclosure of Confidential
Information that is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding. If the Executive files a lawsuit for retaliation by
the Company for reporting a suspected violation of law, the Executive may
disclose the Company’s Confidential Information to the Executive’s attorney and
use the Confidential Information in the court proceeding if the Executive (A)
files any document containing the trade secret under seal; and (B) does not
disclose the Confidential Information, except pursuant to court order.
11.    Reasonableness of Restraints; Blue Pencil. The Executive acknowledges
that he has carefully read this Agreement and has given careful consideration to
the restraints imposed upon him by this Agreement, and acknowledges the
necessity of such restraints for the reasonable and proper protection of the
Company’s Confidential Information, business strategies, employee and customer
relationships and goodwill now existing or to be developed in the future. The
Executive expressly acknowledges and agrees that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area. If a final and non-appealable judicial
determination is made that any of the provisions of this Agreement constitutes
an unreasonable or otherwise unenforceable restriction against the Executive,
such provision(s) will not be rendered void but will be deemed modified to the
minimum extent necessary to remain in full force and effect for the longest
period and largest geographic area that would not constitute such an
unreasonable or unenforceable restriction.
12.    Injunctive Relief. The Executive acknowledges and agrees that if any of
the provisions of Sections 7 through 9 are violated, the Company will
immediately and irreparably be harmed, will not have an adequate remedy at law
and will be entitled to seek immediate relief enjoining such violation or
threatened violation (including, without limitation, temporary and permanent
injunctions and/or a decree of specific performance) in any court or judicial
body having jurisdiction over such claim, without the necessity of showing any
actual damage or posting any bond or furnishing any other security. Any such
relief shall be in advance of and in aid of arbitration pursuant to Section 24,
and without first having to initiate arbitration and/or empanel an arbitrator.
13.    Termination of Employment.
(a)    Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.
(b)    By the Company. The Company may terminate the Executive’s employment
hereunder under the following circumstances:
(i)    The Company may terminate the Executive’s employment hereunder for
Disability. For purposes of this Agreement, the Company shall have the right to
terminate the Executive’s employment by reason of “Disability” if, as a result
of the Executive’s incapacity due to physical or mental illness, the Executive
shall have been absent from his duties hereunder on a full-time basis for the
entire period of six (6) consecutive months, and within thirty (30) days after
written notice of termination is given shall not have returned to the
performance of his duties hereunder on a full-time basis.
(ii)    The Company may terminate the Executive’s employment hereunder with or
without Cause. For purposes of this Agreement, “Cause” shall mean (A) the
willful and continued failure by the Executive to substantially perform his
duties to the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness), after demand for
substantial performance is delivered by the Company that specifically identifies
the manner in which the Company believes the Executive has not substantially
performed his duties, which is not cured within thirty (30) days after notice of
such failure has been given to the Executive by the Company, (B) the willful
engaging by the Executive in misconduct that is materially injurious to the
Company, monetarily or otherwise, including any conduct that is in violation of
the written employee workplace policies of the Company, including policies
relating to sexual harassment and/or hostile work environment, or (C) the
Executive’s commission of any felony or any crime involving dishonesty in
respect of the business or affairs of the Company or any of its subsidiaries. No
act, or failure to act, on the Executive’s part shall be considered “willful”
unless done, or omitted to be done by him not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company.
(iii)    The Company, in the sole discretion of the Board, may terminate the
Executive’s employment hereunder at any time other than for Disability or Cause,
for any reason or for no reason at all.
(c)    By the Executive. The Executive may terminate the Executive’s employment
hereunder at any time, with or without Good Reason.
(i)    For purposes of this Agreement, “Good Reason” shall mean any one or more
of the following circumstances: (A) a reduction in any of the Executive’s
compensation rights hereunder (that is, Base Salary, Target Bonus or Target LTIP
Amount); (B) the failure to nominate the Executive for re-election as a member
of the Board, or the removal of him by the Company from the position of Chief
Executive Officer; (C) a material reduction in the Executive’s duties and
responsibilities as in effect immediately prior to such reduction; (D) the
assignment to the Executive of duties that are materially inconsistent with his
position or duties or that materially impair the Executive’s ability to function
as Chief Executive Officer of the Company and any other position in which he is
then serving; (E) the relocation of the Executive’s principal office to a
location that is more than 50 miles from the Company’s current headquarters; or
(F) a material breach of any material provision of this Agreement by the
Company.
(ii)    The sale or disposition of any one or more businesses of the Company, or
any transaction following which the Company’s (or its successor’s) common equity
is not publicly traded on a nationally recognized securities exchange or through
a national market quotation service, shall not be deemed a material reduction in
the Executive’s duties or responsibilities.
(iii)    A termination for Good Reason shall mean a termination by the Executive
effected by written notice given by the Executive to the Company within ninety
(90) days after the Executive’s first having knowledge of the Good Reason event,
unless the Company shall, within thirty (30) days after receiving such notice,
take such action as is necessary to fully remedy such Good Reason event, in
which case the Good Reason event shall be deemed to have not occurred.
(d)    Notice of Termination. Any termination of the Executive’s employment by
the Company or the Executive (other than pursuant to Section 13(a) hereof) shall
be communicated by written Notice of Termination to the other party hereto in
accordance with Section 15 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice that (i) indicates the specific termination
provision in this Agreement relied upon, if any, and, (ii) if for Cause or for
Good Reason, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) must be given within ninety (90) days of the
applicable party’s first having knowledge of the condition alleged to constitute
Cause or Good Reason, as the case may be.
(e)    Date of Termination. For purposes of this Agreement, the “Date of
Termination” shall mean (i) if the Executive’s employment is terminated by the
Executive’s death, the date of the Executive’s death; (ii) if the Executive’s
employment is terminated pursuant to Section 13(b)(i) hereof, thirty (30) days
after Notice of Termination, provided that the Executive shall not have returned
to the performance of the Executive’s duties on a full-time basis during this
30-day period; (iii) if the Executive’s employment is terminated pursuant to
Section 13(b)(ii) or 13(c) hereof, the date specified in the Notice of
Termination; and (iv) if the Executive’s employment is terminated for any other
reason, the date on which Notice of Termination is given.
(f)    Termination of All Positions. Upon termination of the Executive’s
employment for any reason, the Executive shall have been deemed to resign, as of
the Date of Termination or such other date requested by the Company, from his
position on the Board and all committees thereof (and, if applicable, from the
board of directors or similar governing bodies (and all committees thereof) of
all other affiliates of the Company) and from all other positions and offices
that the Executive then holds with the Company and its affiliates.
14.    Compensation Upon Termination.
(a)    Accrued Obligations. If the Executive’s employment is terminated during
the term of this Agreement for any reason, the Company shall pay or provide the
following accrued amounts to the Executive or to the Executive’s estate (or as
may be directed by the legal representatives of the estate), as the case may be,
not later than 14 days from the Date of Termination in the case of the payments
referred to in clause (i) below, at the time that such amount would otherwise be
paid to the Executive but for such termination of employment in the case of the
payments referred to in clause (ii) below, on the Settlement Date in the case of
the payments referred to in clause (iii) below and at the time when such
payments are due in the case of the payments referred to in clause (iv) below
(the respective “Payment Due Dates”), and the Company shall have no further
obligations to the Executive under this Agreement:
(i)    Base Salary through the Date of Termination;
(ii)    other than following a Forfeiture Event, the balance of any prior year’s
Annual Bonus (if any) earned (but not yet paid);
(iii)    other than following a Forfeiture Event, the Earned PSUs (if any); and
(iv)    to the extent not theretofore paid or provided, any other amounts or
benefits required to be paid or provided as of the Date of Termination or that
the Executive is eligible to receive at the Date of Termination in accordance
with the terms of any plan, program, policy, practice, contract or agreement of
the Company and its affiliated companies (other than any severance plan,
program, policy, practice, contract or agreement), it being understood, however,
that, unless otherwise specified elsewhere in this Agreement or in the other
such plan, program, policy, practice, contract or agreement because of the
nature of the termination, no amounts or benefits shall vest as a result of the
termination and employee benefits shall cease to accrue as of the Date of
Termination.
For purposes of this Agreement, the amounts listed in subsections (i) through
(iv) above shall be collectively referred to as the “Accrued Obligations.” As
used herein, the term “Forfeiture Event” means a termination of the Executive’s
employment by the Company for Cause as provided in Section 13(b)(ii) hereof, or
by the Executive without Good Reason.
(b)    Severance Benefits. If during the term of this Agreement the Company
terminates the Executive’s employment other than for Cause or Disability or if
the Executive terminates the Executive’s employment for Good Reason as provided
in Section 13(c) hereof, the Company shall pay or provide a severance benefit
equal to two (2) times the sum of (x) the Base Salary and (y) the Target Bonus,
with such sum to be paid in substantially equal proportionate installments in
accordance with the Company’s normal payroll practices, commencing with the
first payroll period in the month following the month in which the Date of
Termination occurs, for a period of two years, but subject to any delay required
in accordance with Section 26 hereof.
(c)    Conditions to Receiving Severance Benefits. The amounts payable to the
Executive under Section 14(b) shall be contingent upon and subject to both the
Executive’s compliance with the covenants contained or referenced in Sections 7
through 9 hereof and the Executive’s execution and non-revocation of a
separation agreement containing customary terms and a general waiver and release
of claims substantially in the form attached hereto as Appendix A (and the
expiration of any applicable revocation period), on or prior to the sixtieth
(60th) day following the Date of Termination.
(d)    Mitigation. The Executive shall not be required to mitigate amounts
payable pursuant to Section 14 hereof by seeking other employment.
(e)    No Additional Payments. Notwithstanding anything to the contrary in this
Agreement, the Executive acknowledges and agrees that in the event of the
termination of his employment, even if in breach of this Agreement, he will be
entitled only to those payments specified herein for the circumstances of his
termination, and not to any other payments by way of damages or claims of any
nature, whether under this Agreement or under any other agreements between the
Executive and the Company.
15.    Notices. All notices, demands, requests or other communications required
or permitted to be given or made hereunder shall be in writing and shall be
delivered, telecopied or mailed by first class registered or certified mail,
postage prepaid, addressed as follows:
(a)    If to the Company:
General Electric Company
41 Farnsworth Street
Boston, MA 02210
Telecopy:
Attention: Secretary
with a copy (which shall not constitute notice) to:

Scott A. Barshay, Esq.
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Telecopy:
(b)    If to the Executive:
Henry Lawrence Culp, Jr.
c/o General Electric Company
41 Farnsworth Street
Boston, MA 02210
Telecopy:
with a copy (which shall not constitute notice) to:

Lawrence K. Cagney, Esq.
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Telecopy:
or to such other address as may be designated by either party in a notice to the
other. Each notice, demand, request or other communication that shall be given
or made in the manner described above shall be deemed sufficiently given or made
for all purposes three (3) days after it is deposited in the U.S. mail, postage
prepaid, or at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, the answer back or the affidavit of messenger
being deemed conclusive evidence of delivery) or at such time as delivery is
refused by the addressee upon presentation.
16.    Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.
17.    Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 7, 8 and 9 hereof shall survive the termination
of this Agreement and any termination of employment of the Executive. In
addition, all obligations of the Company to make payments hereunder shall
survive any termination of this Agreement on the terms and conditions set forth
herein.
18.    Successors and Assigns.
(a)    This Agreement is personal to the Executive and shall not be assignable
by the Executive without the prior written consent of the Company otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
(c)    The Company will require any successor to all or substantially all of the
business and/or assets of the Company or any party that acquires control of the
Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no succession had taken place. As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise. Further, in the event that the Company
undertakes a spin-off transaction in connection with which the Executive
continues as the Chief Executive Officer of Spin-Co (and is no longer Chief
Executive Officer of the Company), (i) the Company will require Spin-Co to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no
succession had taken place, and as used in this Agreement, (ii) the term Company
shall mean Spin-Co, (iii) the Initial PSUs shall be deemed Spin-Co PSUs for all
purposes hereunder, and the PSUs received by the Executive from Spin-Co shall be
deemed the Initial PSUs for all purposes hereunder (other than this sentence),
and (iv) the term Shares shall mean common shares of Spin-Co for all purposes
hereunder.
19.    Advice of Counsel; Professional Fees. Prior to execution of this
Agreement, the Executive was advised by the Company of his right to seek
independent advice from an attorney of the Executive’s own selection regarding
this Agreement. The Executive acknowledges that he has entered into this
Agreement knowingly and voluntarily and with full knowledge and understanding of
the provisions of this Agreement after being given the opportunity to consult
with counsel. The Company shall promptly pay the reasonable legal and
compensation consultant fees and expenses incurred by the Executive in
connection with negotiation and execution of this Agreement.
20.    Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.
21.    Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the parties hereto.
Neither the waiver by either of the parties hereto of a breach of or a default
under any of the provisions of this Agreement, nor the failure of either of the
parties, on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder, shall thereafter be
construed as a waiver of any subsequent breach or default of a similar nature,
or as a waiver of any provisions, rights or privileges hereunder.
22.    Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
23.    Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of New York (but not
including the choice of law rules thereof).
24.    Arbitration. Except with respect to any claim that seeks injunctive or
other equitable relief in aid of arbitration pursuant to Section 12, claims that
any party to this Agreement now has or in the future may have against the other
party that are covered by the Company’s alternative dispute resolution process
(Solutions), including, without limitation, contract claims, tort claims, claims
for compensation, statutory employment claims, penalties or restitution and any
other claim under any federal, state or local statute, constitution, regulation,
rule, ordinance or common law that is not excluded under Solutions, in each
case, directly or indirectly arising out of or related to this Agreement, the
Executive’s employment with the Company, the termination of the Executive’s
employment with the Company, or the Executive’s performance of duties for the
Company, are subject to and will be resolved by binding arbitration and not by a
court or jury. Each party hereby irrevocably consents to agree to arbitrate any
such covered claims through binding arbitration, and forever waives and gives up
its right to have a judge or jury decide any covered claims.
25.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof, and it supersedes
all prior oral or written agreements, commitments or understandings with respect
to the matters provided for herein.
26.    Section 409A Compliance. It is the intent of this Agreement to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) so that none of the severance and other payments and
benefits to be provided hereunder will be subject to the additional tax imposed
under Section 409A of the Code, and this Agreement shall be interpreted
accordingly. The Executive’s right to a series of installment payments under
this Agreement shall be treated as a right to a series of separate payments
within the meaning of Treas. Reg. §1.409A-2(b)(2)(iii). The foregoing
notwithstanding, the Company shall in no event whatsoever be liable for any
additional tax, interest or penalty incurred by the Executive as a result of the
failure of any payment or benefit to satisfy the requirements of Section 409A of
the Code. Notwithstanding any provision to the contrary in this Agreement, (i)
no amount of non-qualified deferred compensation subject to Section 409A of the
Code that is payable in connection with the termination of his employment shall
be paid to the Executive unless the termination of the Executive’s employment
constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Department of Treasury Regulations; (ii) if the Executive is
deemed at the time of his separation from service to be a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent that delayed
commencement of any portion of the termination benefits to which the Executive
is entitled under this Agreement (after taking into account all exclusions
applicable to such termination benefits under Section 409A) is required in order
to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code,
such portion of the Executive’s termination benefits shall not be provided to
the Executive prior to the earlier of (A) the expiration of the six-month period
measured from the date of the Executive’s “separation from service” with the
Company (as such term is defined in the Department of Treasury Regulations
issued under Section 409A) and (B) the date of the Executive’s death; provided,
that upon the earlier of such dates, all payments deferred pursuant to this
Section 26 (ii) shall be paid to the Executive in a lump sum, and any remaining
payments due under this Agreement shall be paid as otherwise provided herein;
(iii) the determination of whether the Executive is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his
separation from service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including,
without limitation, Section 1.409A-1(i) of the Department of Treasury
Regulations and any successor provision thereto); and (iv) to the extent that
any reimbursement of expenses or in-kind benefits constitutes “deferred
compensation” under Section 409A of the Code, such reimbursement or benefit
shall be provided no later than December 31 of the year following the year in
which the expense was incurred. The amount of expenses reimbursed in one year
shall not affect the amount eligible for reimbursement in any subsequent year.
The amount of any in-kind benefits provided in one year shall not affect the
amount of in-kind benefits provided in any other year.
27.    Section 280G of the Code. If it is determined (as hereafter provided)
that any payment or distribution by the Company to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including without limitation
any stock option, stock appreciation right, PSU, other equity award or similar
right, or the lapse or termination of any restriction on or the vesting or
exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) by reason of being contingent on a change in ownership or effective
control of the Company or of a substantial portion of the assets of the Company,
within the meaning of Section 280G of the Code (or any successor provision
thereto) or to any similar tax imposed by state or local law, or any interest or
penalties with respect to such excise tax (such tax or taxes, together with any
such interest or penalties, are hereafter collectively referred to as the
“Excise Tax”), then, if the after-tax value of all Payments to the Executive
(such after-tax value to reflect the reduction for the Excise Tax and all
federal, state and local income, employment and other taxes on such Payments)
would, in the aggregate, be less than the after-tax value to the Executive
(reflecting a reduction for all such taxes in a like manner) of the Safe Harbor
Amount, (a) the cash portions of the Payments payable to the Executive under
this Agreement shall be reduced, in the reverse order in which they are due to
be paid commencing with the latest such payment, until the Parachute Value of
all Payments paid to the Executive, in the aggregate, equals the Safe Harbor
Amount, and (b) if the reduction to zero of the cash portions of the Payments
payable under this Agreement would not be sufficient to reduce the Parachute
Value of all Payments to the Safe Harbor Amount, then any cash portions of the
Payments payable to the Executive under any other agreements, policies, plans,
programs, or arrangements shall be reduced, in the reverse order in which they
are due to be paid commencing with the latest such payment, until the Parachute
Value of all Payments paid to the Executive, in the aggregate, equals the Safe
Harbor Amount, and (c) if the reduction to zero of all cash portions of the
Payments payable pursuant to this Agreement or otherwise would not be sufficient
to reduce the Parachute Value of all Payments to the Safe Harbor Amount, then
non-cash portions of the Payments shall be reduced, in the reverse order in
which they are due to be paid commencing with the latest such payment, until the
Parachute Value of all Payments paid to the Executive, in the aggregate, equals
the Safe Harbor Amount. All calculations under this section shall be determined
by a national accounting firm selected by the Company (which may include the
Company’s outside auditors) and provided to the Company and the Executive within
fifteen (15) days prior to the date on which any Payment is payable to the
Executive. Any dispute between the Company and the Executive with respect to the
terms of this Section 27, including the calculations and determinations of such
national accounting firm, shall be resolved in accordance with Section 24
hereof. The Company shall pay all costs to obtain and provide such calculations
to the Executive and the Company.
28.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which shall be deemed to
constitute one and the same instrument.



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.
GENERAL ELECTRIC COMPANY
By:
/s/ Raghu Krishnamoorthy    
Name:  Raghu Krishnamoorthy
Title:  Senior Vice President, Chief Human Resources Officer




THE EXECUTIVE:
/s/ H. Lawrence Culp, Jr.    
Henry Lawrence Culp, Jr.






Appendix A
Release of Claims


1.    Receipt of Wages and Benefits. Except for accrued but unpaid wages through
the Date of Termination, the Executive agrees that he has received all wages and
compensation, including but not limited to overtime compensation, due to him. He
is not entitled to any other payments of any kind, including to the payments and
benefits he is receiving under this Agreement, except as a result of his
agreement to the terms herein. Employee agrees that those payments and benefits
are sufficient consideration for this Agreement.
2.    Taxes & Withholdings. All payments and benefits received under this
Agreement are subject to applicable taxes and withholdings.
3.    Time to Review & Revoke. The Executive has 21 days to consider this
Agreement, and his waiver of rights under the Age Discrimination in Employment
Act, as amended, before signing it, and can revoke this Agreement within 7 days
after signing it by sending written notice of that revocation to the Company’s
Senior Vice President, Human Resources (the day following this revocation period
is the “Effective Date” of this Agreement). The Executive also agrees that he
has had the opportunity to consult with an attorney of his choice before signing
it.
4.    Disclosure of Past and Present Claims. The Executive is not aware of (or
has already disclosed to the Company) any information he has or knows about
conduct by the Company or any of the Releasees (defined below) that he has any
reason to believe violates or may violate any domestic or foreign law or
regulation or Company policy, or involves or may involve false claims to the
United States.
5.    Alternative Dispute Resolution. The Executive agrees that his agreement to
Solutions or any applicable prior internal Company alternative dispute
resolution process (for purposes of this Agreement collectively called “Company
ADR”) remains in effect. Executive further agrees to submit to the Company ADR
any claims not released by this Agreement and covered by the Company ADR, or any
claims that arise after the date the Executive signs this Agreement, to the
maximum extent permitted by law, including but not limited to, disputes about
the Agreement itself. The Executive understands he is giving up the right to a
jury trial for such claims and that all such claims submitted to final and
binding arbitration pursuant to the Company ADR will be decided solely by an
arbitrator. Executive may ask the Company’s Senior Vice President, Human
Resources for another copy of the Company ADR process.
6.    Company’s Reliance on Executive Representations. The Executive understands
that the Company is relying on the Executive’s representations and obligations
contained in this Agreement, including but not limited to his Release of Claims.
7.    Existing Restrictive Covenants. Executive agrees that any existing
non-solicitation agreement and/or non-compete agreement to which he is a party
shall continue in full force and effect in accordance with its terms.
8.    Release of Claims. In return for the consideration provided by this
Agreement, the Executive, his heirs, assigns, and agents waive and release all
waivable claims of any kind (whether known or unknown, and including those under
the Age Discrimination in Employment Act (ADEA)) that the Executive may have
against Releasees, which arise from or relate to his employment and/or the
termination of his employment with the Company. The released/waived claims
include, but are not limited to, any and all claims that Releasees
discriminated, harassed or retaliated against the Executive on the basis of
race, color, religion, national origin, sex (including pregnancy), sexual
orientation, gender identity/expression, age, disability, veteran status or
other characteristic or activity protected by law, violated any GE policies,
procedures, covenants or express or implied contracts of any kind, violated any
public policy, statutory or common law (including tort), or are in any way
obligated to pay him damages, expenses, costs or attorneys’ fees in relation to
an alleged violation of any waivable local, state (including the Massachusetts
Wage Act) or federal law.
Releasees include the Company, its predecessors, successors and assigns, their
current and former direct and indirect parents, affiliates, subsidiaries,
divisions, and related business entities, and their current and former officers,
directors, shareholders, employees, agents, representatives and employee benefit
programs (including the trustees, administrators, fiduciaries and insurers of
such programs). This Release does not waive any rights or claims that may arise
after the date he executes this Agreement, or that cannot be lawfully released.
This Release does not modify or affect any vested benefits to which the
Executive may be entitled under the terms of the GE Pension Plan and/or GE
Retirement Savings Plan.
This Release is not intended to prevent or discourage the Executive from filing
a claim or charge or participating in an investigation or proceeding of a
governmental agency, including any state or federal fair employment practices
agency and law enforcement authorities, but he is waiving all rights to
monetary, injunctive or other personal relief that may result from that process
to the maximum extent permitted by law; provided however that this waiver shall
not apply to participation in any investigation or proceeding conducted by the
U.S. Securities and Exchange Commission or other agency that precludes such a
waiver. The Executive also understands that this Release does not prohibit him
from discussing his compensation with others; or reporting conduct to, providing
truthful information to, or participating in any investigation or proceeding
conducted by any federal or state government agency or self-regulatory
organization.





